DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made that this application is related to parent application 14/697,959.
Terminal Disclaimer
The terminal disclaimer filed 03/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10338036 has been reviewed and is accepted (04/01/2021). The terminal disclaimer has been recorded.
Information Disclosure Statement
An information disclosure statement has not been received.  If the Applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  
The Examiner acknowledges being the examiner of parent application 14/697,959 (now patented as USPN 10338036) and that all of the prior art in said application was (re)considered; the Examiner has also endeavored to cite the patent literature prior art thereof to the PTO-892 for the present application.	
Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows in accordance with MPEP § 1302.04(a) to more clearly indicate the invention to which the claims are directed and which is beneficial for its informative value in indexing, classifying, searching, etc.:
Title (Currently Amended) “METHOD AND APPARATUS FOR SCANNING A TEST OBJECT AND CORRECTING FOR GAIN”.
The Examiner notes that the Title amendment is consistent with the parent application.

Claim Interpretation
The Examiner re-acknowledges the definitions on pages 6 & 7 of the originally filed specification (numbered as in parent application); see Non-Final Rejection dated 12/03/2018 of said parent application for analysis detail.
Allowable Subject Matter
Claim(s) 1-16 is/are allowed. 
The following is the Examiner’s statement of reasons for allowance: 
Regarding independent claim 1, 
the prior art fails to disclose or motivate one skilled in the art to perform a method of scanning a test object comprising (omissions/paraphrasing for brevity/clarity) “scanning… a reference object to build a first gain correction map… over a positive direction scan line" and “a second gain correction map… over a negative direction scan line”, “scanning…the test object…over a positive direction scan line” and “a negative direction scan line”, and “normalizing…scanning points on the…test object using the gain values of the first and second gain correction map” in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Further in accordance with MPEP 1302.14(I), the closest prior art is as put forth in the parent application, the allowable subject matter of the present method claim being substantially similar to the allowed parent apparatus claim. The Examiner further emphasizes the exemplary advantages of increasing the reliability of flaw detection & sizing and compensating for mechanical backlashing ([0071]-[0072]).
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856